Citation Nr: 0430327	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-10 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.  

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1978.  

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied a compensable rating for right 
ear hearing loss, the veteran's request to reopen his claim 
for service connection for tinnitus and service connection 
for a bilateral eye disorder.  

The RO in a May 2003 rating decision granted service 
connection for tinnitus and assigned a 10 percent rating and 
granted service connection for left ear hearing loss and 
assigned a noncompensable rating for bilateral hearing loss.  
The claims folder does not include a notice of disagreement 
with the rating or effective date assigned for tinnitus.  
38 C.F.R. § 20.200 (2004).  For that reason the issues 
currently in appellate status are those listed on the title 
page.  


FINDINGS OF FACT

1.  The only diagnosis of a bilateral eye disorder in the 
claims folder is a diagnosis of bilateral refractive error.  

2.  The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity levels of II in the right ear 
and I in the left ear; speech reception is 88 percent in the 
right ear and 92 percent in the left ear.  


CONCLUSION OF LAW

1.  A visual disorder was not incurred as a result of the 
veteran's active military service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 4.9 (2004).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and advise as to whether 
the appellant or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The veteran filed his claim in July 2002 and the RO sent the 
veteran a letter in September 2002 informing him of the 
provisions of the VCAA prior to the initial rating decision 
in April 2003.  Pelegrini v. Principi, 18 Vet. App. 212 
(2004).  

The RO informed the veteran of the evidence necessary to 
support is claim, what evidence they could obtain, and how 
the veteran could request assistance in obtaining evidence in 
the September 2002 letter, a February 2003 letter, the March 
2003 statement of the case and the May 2003 statement of the 
case.  

The veteran's claim for a higher initial rating arises from a 
notice of disagreement submitted in conjunction with a rating 
decision which granted service connection for left ear 
hearing loss.  The VA General Counsel has addressed the 
applicability of the notice requirements in such cases.  If, 
in response to notice of its decision on a claim for which VA 
has already given the 38 U.S.C.A. § 5103(a) (West 2002) 
notice, VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) (West 2002) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGPREC 8-2003.  

The RO obtained the veteran's service medical records, VA 
records and arranged for the veteran to be examined by VA.  
The veteran has not identified any pertinent evidence which 
has not been obtained.  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Congenital or developmental defects, refractive error of the 
eye, as such are not diseases or injuries with in the meaning 
of applicable legislation.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(c)(2004).  

The VA General Counsel has explained the term defects is 
defined as a structural or inherent abnormality which is more 
or less stationary in nature.  The distinction between a 
disease and a defect is that a disease is considered capable 
of improving or deteriorating, whereas a defect is not 
considered capable of improving or deteriorating.  See 
VAOPGPREC 82-90.  The VA General Counsel concluded that 
diseases of congenital origin may be aggravated in service 
but not defects.  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability in such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306 
(2004).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2004).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without use of hearing aids.  38 C.F.R. § 4.85 (a)(2004).  

Puretone threshold average as used in Tables VI and VIa, is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designations for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d)(2004).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second: to evaluate the degree of disability for bilateral 
service-connected defective hearing, the revised rating 
schedule establishes 11 auditory acuity levels, designated 
form level I for essential normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85 (2004).  

Any variation in the level of impairment during the initial 
rating period may be significant and be a basis for a staged 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Factual Background and Analysis.  In July 2002 the veteran 
submitted a claim for service connection for an eye disorder 
which he indicated in parentheses was for his vision.  

A review of the veteran's Report of Medical Examination at 
induction and enlistment in March and August 1974 reveals the 
veteran's visual acuity was measured as 20/40 in both eyes.  
In the summary of defects a vision defect was noted.  A 
November 1976 report of an evaluation at the optometry clinic 
also noted the veteran's unaided vision was 20/40 in both 
eyes.  The veteran told the examiner he felt his vision was 
not as clear as it should be.  The veteran was given 
prescriptions for eyewear in November 1976, February 1978 and 
June 1978.  There was no change in any of the prescriptions 
from November 1976 to June 1978.  In June 1977 the veteran 
was hit over the left eye while playing racquetball.  He 
sustained a laceration under his eyebrow.  The laceration was 
sutured.  A follow up visit noted the wound was doing well.  
On service separation examination in June 1978 the veteran's 
vision was again reported as 20/40 in both eyes.  Examination 
of the eyes revealed they were normal.  

In June 1981 the veteran was examined by VA.  The examination 
revealed bilateral refractive errors.  

The claims folder does not include a current diagnosis of any 
disorder of the eye other than refractive error.  As is noted 
above refractive error is a congenital or developmental 
disorder for which service connection may not be granted.  
38 C.F.R. § 3.303.  A regulations provide that refractive 
error of the eye is not a disease or injury in the meaning of 
applicable legislation for disability compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996); VAOPGCPREC 82-90.  

Under the law the veteran's eye problems are not considered 
to be disabilities for VA purposes.  Although service 
connection is not provided for refractive error of the eyes 
on a direct basis, the General Counsel has stated that for 
developmental diseases service connection is available in 
cases where the developmental disorder was aggravated in 
service.  VAOPGPREC 82-90.  Clearly the veteran's refractive 
errors of the eyes pre-existed service.  His visual acuity of 
20/40 was noted at service entrance.  The presumption of 
soundness is rebutted.  38 C.F.R. § 3.305.  In this case, 
there is nothing in the evidence during service to indicate 
that the veteran's eyes were affected by injury or disease in 
service, or that his congenital visual disorder was worsened 
during service.  His visual acuity was measured as 20/40 in 
both eyes at service entrance and separation in service and 
the three prescriptions for eyewear in service were 
identical.  There is no basis in the records for a finding 
that the veteran's refractive error increased in severity in 
service.  

Moreover, the Board can identify no medical opinion indicates 
the veteran visual acuity decreased in service.  The evidence 
in support of the claim for service connection of vision is 
limited to the veteran's own statements, which are not 
competent.  The Board reviewed the veteran's October 2002 
letter.  He remembers that his eyesight became a problem 
while he was in service.  He contends he had perfect eyesight 
when he went into the service.  While he was in service he 
had to order glasses.  While it is true the veteran had to 
order glasses in service, his 20/40 vision was found both at 
induction examination and at his entrance into the service.  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran's statements as to the onset and any increase in 
severity of his refractive error in service are inconsistent 
with the medical record and for that reason of a not 
probative value.  

The Board therefore finds that a preponderance of the 
evidence is against the claim for service connection for a 
bilateral eye disorder characterized by the veteran as 
problems with his vision.  

The veteran is also seeking a initial compensable rating for 
bilateral hearing loss.  Although his claim arose from a 
rating decision denying left ear hearing loss, a subsequent 
rating decision in May 2003 granted service connection, and 
assigned a noncompensable rating for bilateral hearing loss. 
The RO issued a supplemental statement of the case to the 
veteran in May 2003 which addressed the issue of the rating 
for bilateral hearing.  The Board has construed the written 
argument submitted by his representative in October 2004 as 
the veteran's appeal of the noncompensable rating for 
bilateral hearing loss.  38 C.F.R. § 20.200 (2004).  

On the VA audiological evaluation in October 2002, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
60
55
LEFT
20
50
65
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 90 in the left ear.

The veteran in October 2002 submitted a letter to the RO.  He 
asserted his hearing loss was becoming a burden.  He had 
difficulty understanding, in business matters.  He wished to 
attend college but was afraid he would be unable to 
understand the instructor.  At home his wife had to be facing 
him for him to hear her.  If there was any background noise, 
such as the TV, microwave or other people talking he had 
difficulty. He misunderstands what is said to him.  He must 
spend time on the telephone for his business and has 
difficulty understanding and has to ask for people to repeat 
what they say.  He also submitted a statement from his 
spouse, who stated she observed him missing out on some 
conversations and asking questions about things that have 
already been discussed.  

On the VA audiological evaluation in May 2003, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
35
60
65
LEFT
20
50
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran's service-connected bilateral hearing loss as 
measured in October 2002 was manifested by auditory acuity 
levels of I in the right ear and I in the left ear.  When 
those numerals were placed on Table VII they result in a 0 
rating.  The veteran's service-connected bilateral hearing 
loss as measured in May 2003 was manifested by auditory 
acuity levels of II in the right ear and I in the left ear.  
When those numerals were placed on Table VII they also result 
in a 0 rating.  The Board finds that the results of the 
audiological examinations in recent years do not reveal 
findings that support a compensable rating under the 
applicable rating criteria.  38 C.F.R. § 4.85 (2004).  

The Board has considered whether the veteran's hearing loss 
meets the criteria for exceptional patterns of hearing 
impairment under 38 C.F.R. § 4.86.  The October 2002 and May 
2003 VA examinations showed that the puretone thresholds at 
each of the four specified frequencies in the right ear or 
left ear are not 55 decibels or above.  While the puretone 
tone thresholds are 30 decibels or less at 1000 Hertz in 
either ear they are not 70 decibels or more at 2000 Hertz.  
Accordingly, 38 C.F.R. § 4.86 is not applicable.  

The Board has noted this is an initial assignment of a rating 
for the veteran's service connected bilateral hearing loss.  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  In this 
instance the criteria for a compensable rating have not been 
met for any period.  Staged ratings are not for application 
in this instance.  

An initial compensable for bilateral hearing loss is not 
warranted.  


ORDER

Service connection for a bilateral eye disorder, claimed as a 
visual disorder is denied.

An initial compensable rating for bilateral hearing loss is 
denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



